Case 3:18-cv-00601-RDM-EBC Document 108 Filed 09/18/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

GERONIMO FRATICELLI ROSADO, Civil No. 3:18-cv-0601
Jr.,

Plaintif : (Judge Mariani)
Vv.
RUSSELL JO. BELL, ef al,

Defendants

a ORDER

AND NOW, THIS Koay OF SEPTEMBER 2020, upon consideration of
Defendants’ motions (Docs. 73, 75) to dismiss pursuant to Federal Rule of Civil Procedure
12(b)(6), and for the reasons set forth in the Court’s Memorandum of the same date, ITIS
HERBY ORDERED THAT:

1. Defendant Wetzel and Mahally’s motion (Doc.75) to dismiss pursuant to
Federal Rule of Civil Procedure 12(b)(6) is GRANTED in its entirety. The
third amended complaint against these Defendants is DISMISSED with
prejudice. The Clerk of Court is directed to NOTE on the docket that these
Defendants are TERMINATED.

Z. Defendant Stanish and DeBoer’s motion (Doc. 73) to dismiss pursuant to
Federal Rule of Civil Procedure 12(b)(6) is GRANTED in part and DENIED in
part.

a. The motion is GRANTED with respect to the First and Fourteenth
Amendment claims. These claims are DISMISSED with prejudice.

b. The motion is DENIED with respect to the Eighth Amendment
inadequate medical care claims and the medical malpractice
negligence claims.
Case 3:18-cv-00601-RDM-EBC Document 108 Filed 09/18/20 Page 2 of 2

i. Defendants shail FILE an answer to the remaining claims within
twenty days of the date of this Order.

ii Plaintiff shall FILE a Certificate of Merit within thirty days of
the date of this Order.

ii. | The Court will issue a scheduling order upon the filing of
Defendants’ Answer.

a

  
 
   

obert D. Mariani
United States District Judge
